Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.01 par value, of Omega Protein Corporation, a Nevada corporation. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: August 12, 2015 BLR Partners LP By: BLRPart, LP General Partner By: BLRGP Inc. General Partner By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director BLRPart, LP By: BLRGP Inc. General Partner By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director BLRGP Inc. By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director Fondren Management, LP By: FMLP Inc. General Partner By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director FMLP Inc. By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Sole Director The Radoff Family Foundation By: /s/ Bradley L. Radoff Name: Bradley L. Radoff Title: Director /s/ Bradley L. Radoff Bradley L. Radoff /s/ Joshua E. Schechter Joshua E. Schechter
